Exhibit 10.7

 

Execution Version

 

ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT

 

This Assignment, Assumption and Amendment Agreement (this “Agreement”) is made
as of July 7, 2017, by and among Conyers Park Acquisition Corp., a Delaware
corporation (the “Company”), The Simply Good Foods Company, a Delaware
corporation (“Simply Good Foods”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of July 14, 2016 (the “Existing Warrant Agreement”);

 

WHEREAS, pursuant to the Existing Warrant Agreement, the Company issued (a)
6,700,000 warrants to the Sponsor (collectively, the “Private Placement
Warrants”), with each Private Placement Warrant being exercisable for one share
of the Company’s Class A common stock, par value $0.0001 per share (the “Conyers
Park Common Stock”) and with an exercise price of $11.50 per share, and (b)
13,416,667 warrants in the Offering (collectively, the “Public Warrants” and,
together with the Private Placement Warrants, the “Warrants”), with each Public
Warrant being exercisable for one share of Conyers Park Common Stock and with an
exercise price of $11.50 per share;

 

WHEREAS, all of the Warrants are governed by the Existing Warrant Agreement;

 

WHEREAS, on April 10, 2017, that certain Agreement and Plan of Merger (the
“Merger Agreement”) was entered into by and among the Company, Simply Good
Foods, Atkins Intermediate Holdings, LLC, a Delaware limited liability company
and a wholly-owned Subsidiary of Simply Good Foods (“Intermediate LLC”), Conyers
Park Parent Merger Sub, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Intermediate LLC (“Parent Merger Sub”), Conyers Park Merger Sub 1,
Inc., a Delaware corporation and a wholly-owned Subsidiary of Intermediate LLC
(“Company Merger Sub 1”), Conyers Park Merger Sub 2, Inc., a Delaware
corporation and a wholly-owned Subsidiary of Company Merger Sub 1 (“Company
Merger Sub 2”), Conyers Park Merger Sub 3, Inc., a Delaware corporation and a
wholly-owned Subsidiary of Company Merger Sub 2 (“Company Merger Sub 3”),
Conyers Park Merger Sub 4, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Company Merger Sub 3 (“Company Merger Sub 4”), NCP-ATK Holdings,
Inc., a Delaware corporation (“Atkins”), solely in its capacity as the Majority
Stockholder, Atkins Holdings LLC, a Georgia limited liability company (the
“Majority Stockholder”) and, solely in its capacity as the Stockholders’
Representative pursuant to Section 9.15 of the Merger Agreement, Roark Capital
Acquisition, LLC, a Georgia limited liability company (the “Stockholders’
Representative”);

 

WHEREAS, pursuant to the provisions of the Merger Agreement (a) Parent Merger
Sub will merge with and into the Company with the Company surviving such merger
(the “Parent Merger”), and (b) immediately after the Parent Merger, Company
Merger Sub 1 will merge with and into Atkins, with Atkins surviving such merger
(the “Atkins Merger” and, together with the Parent Merger, the “Business
Combination”), as a result of which the Company and Atkins will become
wholly-owned subsidiaries of Simply Good Foods. As a result of the Business
Combination, all of the issued and outstanding shares of Conyers Park Common
Stock (excluding shares of Conyers Park Common Stock to be canceled pursuant to
Section 2.5(c) of the Merger Agreement and any share of Conyers Park Common
Stock held by holder of Conyers Park Common Stock that exercises its right to
redeem its shares of Conyers Park Common Stock for a pro rata portion of the
trust account which holds the proceeds from the Offering) will be converted into
common stock of Simply Good Foods, par value $0.01 per share (the “Common
Stock”);

 



 

 

 

WHEREAS, upon consummation of the Business Combination, as provided in Section
4.4 of the Existing Warrant Agreement, the Warrants will no longer be
exercisable for shares of Conyers Park Common Stock but instead will be
exercisable (subject to the terms and conditions of the Existing Warrant
Agreement as amended hereby) for Common Stock;

 

WHEREAS, the Board of Directors of the Company has determined that the Business
Combination will constitute a “business combination” (as defined in Section 3.2
of the Existing Warrant Agreement);

 

WHEREAS, in connection with the Business Combination, the Company desires to
assign all of its right, title and interest in the Existing Warrant Agreement to
Simply Good Foods and Simply Good Foods wishes to accept such assignment; and

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend the Existing Warrant Agreement without the
consent of any Registered Holder (i) for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under the Existing Warrant Agreement as the parties may deem necessary
or desirable and that the parties deem shall not adversely affect the interest
of the Registered Holders, and (ii) to provide for the delivery of Alternative
Issuance pursuant to Section 4.4 of the Existing Warrant Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows. Capitalized terms used herein, but not otherwise
defined, shall have the meanings given to such terms in the Existing Warrant
Agreement

 

1.            Assignment and Assumption; Consent.

 

1.1          Assignment and Assumption. The Company hereby assigns to Simply
Good Foods all of the Company’s right, title and interest in and to the Existing
Warrant Agreement (as amended hereby) as of the Effective Time (as defined in
the Merger Agreement). Simply Good Foods hereby assumes, and agrees to pay,
perform, satisfy and discharge in full, as the same become due, all of the
Company’s liabilities and obligations under the Existing Warrant Agreement (as
amended hereby) arising from and after the Effective Time.

 

1.2          Consent. The Warrant Agent hereby consents to the assignment of the
Existing Warrant Agreement by the Company to Simply Good Foods pursuant to
Section 1.1 hereof effective as of the Effective Time, and the assumption of the
Existing Warrant Agreement by Simply Good Foods from the Company pursuant to
Section 1.1 hereof effective as of the Effective Time, and to the continuation
of the Existing Warrant Agreement in full force and effect from and after the
Effective Time, subject at all times to the Existing Warrant Agreement (as
amended hereby) and to all of the provisions, covenants, agreements, terms and
conditions of the Existing Warrant Agreement and this Agreement.

 



 2 

 

 

2.            Amendment of Existing Warrant Agreement. The Company and the
Warrant Agent hereby amend the Existing Warrant Agreement as provided in this
Section 2, effective as of the Effective Time, and acknowledge and agree that
the amendments to the Existing Warrant Agreement set forth in this Section 2 are
necessary or desirable and that such amendments do not adversely affect the
interests of the Registered Holders:

 

2.1          Preamble. The preamble on page one of the Existing Warrant
Agreement is hereby amended by deleting “Conyers Park Acquisition Corp., a
Delaware corporation” and replacing it with “The Simply Good Foods Company, a
Delaware corporation”. As a result thereof, all references to the “Company” in
the Existing Warrant Agreement shall be references to The Simply Good Foods
Company rather than Conyers Park Acquisition Corp.

 

2.2          Recitals. The recitals on page one of the Existing Warrant
Agreement are hereby deleted and replaced in their entirety as follows:

 

“WHEREAS, on July 14, 2016, Conyers Park Acquisition Corp. (“Conyers Park”)
entered into that certain Amended and Restated Sponsor Warrants Purchase
Agreement with Conyers Park Sponsor, LLC, a Delaware limited liability company
(the “Sponsor”), pursuant to which the Sponsor purchased an aggregate of
6,700,000 warrants, bearing the legend set forth in Exhibit B hereto (the
“Private Placement Warrants”) at a purchase price of $1.50 per Private Placement
Warrant, in a private placement transaction occurring simultaneously with the
closing of the Offering (as defined below) and in connection with the
Over-allotment Option (as defined below); and

 

WHEREAS, on July 20, 2016, Conyers Park consummated an initial public offering
(the “Offering”) of 40,250,000 units of the Company’s equity securities,
including units issued and sold pursuant to the underwriters’ Over-allotment
Option, each such unit comprised of one share of the Class A common stock of
Conyers Park (the “Conyers Park Common Stock”) and one-third of one Public
Warrant (as defined below) (the “Units”) and, in connection therewith, issued
and delivered 13,416,667 warrants to public investors in the Offering (the
“Public Warrants” and, together with the Private Placement Warrants, the
“Warrants”). Each whole Warrant entitled the holder thereof to purchase one
share of Conyers Park Common Stock, for $11.50 per share, subject to adjustment
as described herein; and

 

WHEREAS, Conyers Park has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, No. 333-212133 (the
“Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Units, the Public Warrants and the Conyers Park Common Stock
included in the Units; and

 



 3 

 

 

WHEREAS, on April 10, 2017, that certain Agreement and Plan of Merger (the
“Merger Agreement”) was entered into by and among the Company, Conyers Park,
Atkins Intermediate Holdings, LLC, a Delaware limited liability company, Conyers
Park Parent Merger Sub, Inc., a Delaware corporation, Conyers Park Merger Sub 1,
Inc., a Delaware corporation, Conyers Park Merger Sub 2, Inc., a Delaware
corporation, Conyers Park Merger Sub 3, Inc., a Delaware corporation, Conyers
Park Merger Sub 4, Inc., a Delaware corporation, NCP-ATK Holdings, Inc., a
Delaware corporation, solely in its capacity as the Majority Stockholder (as
defined in the Merger Agreement), Atkins Holdings LLC, a Georgia limited
liability company, and, solely in its capacity as the Stockholders’
Representative (as defined in the Merger Agreement) pursuant to Section 9.15 of
the Merger Agreement, Roark Capital Acquisition, LLC, a Georgia limited
liability company. Pursuant to the Merger Agreement, each issued and outstanding
share of Conyers Park Common Stock (excluding shares of Conyers Park Common
Stock to be canceled pursuant to Section 2.5(c) of the Merger Agreement and any
share of Conyers Park Common Stock held by holder of Conyers Park Common Stock
that exercises its right to redeem its shares of Conyers Park Common Stock for a
pro rata portion of the trust account which holds the proceeds from the
Offering) is to be converted into one share of Class A common stock, par value
$0.01 per share, of the Company (the “Common Stock”); and

 

WHEREAS, the transactions contemplated by the Merger Agreement have been
consummated and, pursuant to the Merger Agreement and Section 4.4 of this
Agreement, each Warrant has been converted into the right to purchase one share
of Common Stock rather than one share of Conyers Park Common Stock; and

 

WHEREAS, on July 7, 2017, the Company, Conyers Park and the Warrant Agent
entered into an Assignment, Assumption and Amendment Agreement (the “Warrant
Assumption Agreement”), pursuant to which Conyers Park assigned this Agreement
to the Company and the Company assumed this Agreement from Conyers Park; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.



 



 4 

 

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:”

 

2.3            Reference to Ordinary Shares. All references to “Common Stock” in
the Existing Warrant Agreement (including all Exhibits thereto) shall mean
common stock of Simply Good Foods, par value $0.01 per share.

 

2.4            Detachability of Warrants. Section 2.4 of the Existing Warrant
Agreement is hereby deleted and replaced with the following:

 

“[INTENTIONALLY OMITTED]”

 

Except that the defined terms “Business Day” and “Over-allotment Option” set
forth therein shall be retained for all purposes of the Existing Warrant
Agreement.

 

2.5            Duration of Warrants. The first sentence of Section 3.2 of the
Existing Warrant Agreement is hereby deleted and replaced with the following:

 

“A Warrant may be exercised only during the period (the “Exercise Period”)
commencing on the date that is thirty (30) days after the consummation of the
transactions contemplated by the Merger Agreement (a “Business Combination”),
and terminating at 5:00 p.m., New York City time on the earlier to occur of: (x)
the date that is five (5) years after the date on which the Company completes
the Business Combination, (y) the liquidation of the Company, or (z) other than
with respect to the Private Placement Warrants, the Redemption Date (as defined
below) as provided in Section 6.2 hereof (the “Expiration Date”); provided,
however, that the exercise of any Warrant shall be subject to the satisfaction
of any applicable conditions, as set forth in subsection 3.3.2 below with
respect to an effective registration statement.”

 

3.            Miscellaneous Provisions.

 

3.1           Effectiveness of Warrant. Each of the parties hereto acknowledges
and agrees that the effectiveness of this Agreement shall be expressly subject
to the occurrence of the Business Combination and shall automatically be
terminated and shall be null and void if the Merger Agreement shall be
terminated for any reason.

 

3.2           Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their permitted respective successors and assigns.

 

3.3            Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 



 5 

 

 

3.4            Applicable Law. The validity, interpretation and performance of
this Agreement shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws. The parties hereby agree that
any action, proceeding or claim against it arising out of or relating in any way
to this Agreement shall be brought and enforced in the courts of the State of
New York or the United States District Court for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

3.5            Counterparts. This Agreement may be executed in any number of
counterparts, and by facsimile or portable document format (pdf) transmission,
and each of such counterparts shall for all purposes be deemed to be an original
and all such counterparts shall together constitute but one and the same
instrument.

 

3.6            Effect of Headings. The Section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation thereof.

 

3.7            Entire Agreement. The Existing Warrant Agreement, as modified by
this Agreement, constitutes the entire understanding of the parties and
supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.

 

[Remainder of page intentionally left blank.]

 



 6 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 



  CONYERS PARK ACQUISITION CORP.         By: /s/ David J. West   Name: David J.
West   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Assignment, Assumption and Amendment Agreement by and among
Conyers Park Acquisition
Corp., The Simply Good Foods Company and Continental Stock Transfer &Trust
Company]

 



 7 

 

 



  THE SIMPLY GOOD FOODS COMPANY         By: /s/ David West   Name: David West  
Title: President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 



  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         By: /s/
Henry Farrell   Name: Henry Farrell   Title: Vice President





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Assignment, Assumption and Amendment Agreement by and among
Conyers Park Acquisition
Corp., The Simply Good Foods Company and Continental Stock Transfer &Trust
Company]

 

9

 

